DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 7, “an appliance”, it is unclear if this is an additional appliance than recited in lines 1 or 4 or the same. For the purpose of examination, the appliance is interpreted as the same appliance recited earlier in the claim. Claims 2-21 are rejected based on claim dependency.
Claim 8 recites in line 3, “said another device”.  There is insufficient antecedent basis for this limitation in the claim, furthermore it is unclear if applicant is referring to the device in which the spring is a part of, the appliance engaged in the patient or a separate and different device. For the purpose of examination, the limitation is interpreted as providing force to the device for use on the appliance. 
Claim 22 recites in line 11, “an appliance”, it is unclear if this is an additional appliance than recited in lines 1 or 6 or the same. For the purpose of examination, the appliance is interpreted as the same appliance recited earlier in the claim. Claims 23-25 are rejected based on claim dependency.
Claim 27 recites in lines 9-10, “an appliance”, it is unclear if this is an additional appliance than recited in lines 1 or 6 or the same. For the purpose of examination, the appliance is interpreted as the same appliance recited earlier in the claim. Claim 28 are rejected based on claim dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,488. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason.
Regarding claim 1-7 and 11-20 of the current application, upon analysis it is determined the application claim is merely broader than the patent claim under an anticipation analysis. This is in view of claim 1 of the patent requiring “a device for removing dental appliances from a mouth of a patient” while the applications claim 1 recites “a device for removing an appliance from a patient”, with all structural components in the patent claim and the application claim being identically recited. In essence, the applicant has received a patent for a species or a more specific embodiment, and as such is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific claim “anticipates” a broader which encompasses the specific claim. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Additionally, claims 2-7 and 11-20 of the application are not patentably distinct from claims 2-6 and 8-17 of the patent.
Regarding claim 21 of the application, claim 1 of the patent is not patentable distinct. Claim 21 of the patent recites that the appliance which is to be removed can be selected from a group of full dentures, partial dentures, aligners, dental apparatuses, orthodontic devices, hip prostheses, and body part replacements” which is anticipated by the recitation “a device for removing dental appliance” in claim 1 of the patent, where an “apparatuses” and “appliance” are considered analogous. 
Regarding claim 22-25 of the application, upon analysis it is determined the application claim is merely broader than the patent claim under an anticipation analysis. This is in view of claim 18 of the patent requiring “for removing dental appliances from a mouth of a patient” while the application’s claim 22 recites “for removing an appliance from a patient”, with all structural components in the patent claim and the application claim being identically recited. This is because the more specific claim “anticipates” a broader which encompasses the specific claim. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Additionally claims 23-25 of the application are not patentably distinct from claims 18-20 of the patent. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,617,488 in view of Li (US 2011/0060376), herein known as Li ‘376.
Regarding claim 8 of application, claim 7 of the patent anticipates the shaft having a spring, wherein said at least one spring, upon activation, provides a force on said another device, but fails to disclose having at least two components and the spring connecting said at least two components. 
However, Li ‘376 teaches a shaft (1002) comprises at least two components (first and second detachable sections 1012 and 1014) and at least one spring (1018) connecting said at least two components (see figures 10A-B), wherein said at least one spring, upon activation, provides a force (par 113 discloses the compression of the spring with the engaging member).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 7 of the patent to be at least two components and at least one spring connecting said at least two components, wherein said at least one spring, upon activation, provides a force on said another device as disclosed by Li ‘376 for the purpose of providing increased pressure on the appliance for removal. 
Claims 9-10 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,617,488 in view of Li et al (US 2008/0160473), herein known as Li ‘473. 
Regarding claims 9-10 of the application, claim 1 of the patents discloses the claimed invention as set forth above, but fails to disclose said shaft has a linear configuration and said shaft has a curved configuration. 
Li ‘473 teaches said shaft (32) has a linear configuration (see figure 6, where the middle region 32 has a linear configuration in profile) and said shaft (32) has a curved configuration (see figure 6, where buttress portion 40 is curved).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the patent to have the shaft be a linear configuration and a curved configuration as set forth above by Li ‘473 for the purpose of having the tool be able to engage an appliance along a buccal or lingual side (see par 32 of Li).
Regarding claim 25 of the application, claim 18 of the patents discloses the claimed invention as set forth above, but fails to disclose said tip portion is at an angle of about 70-90 degrees from said horizontal line.
Li ‘473 teaches said tip portion (38/34) is at an angle of about 70-90 degrees from said horizontal line (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 25 to said tip portion is at an angle of about 70-90 degrees from said horizontal line as disclosed by Li ‘473 for the purpose of providing greater ease of use and comfort when inserting the end portion between an appliance and the patient’s teeth (par 35 of Li ‘473).
Claims 27-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,617,488 in view of Li ‘473. 
Regarding claim 27-28 of the application, claim 1 anticipates the claim except for said handle portion adapted for a user to securely grab said device by said handle portion.  
Li ‘473 teaches a handle portion (seating portion pointed out as 16, which is on a proximal end of the tool 10,  is disclosed as being able to be used as a handle in par 25, and par 29 discloses the omission of the seated member and replacement with a handle portion to allow a user a better grip when using the removal device), said handle portion (16) adapted for a user to securely grab said device by said handle portion (par 29 and 32 disclose the seated portion either being used as a handle to allow the user to grasp the tool for using a removal device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 to have the handle portion adapted for a user to securely grab said device by said handle portion as disclosed by Li ‘473 for the purpose of enabling a user to handle the device. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9-13, 16-17, 21-22, and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2008/0160473), herein known as Li ‘473.
Regarding claim 1, Li ‘473 discloses a device for removing an appliance from a patient (par 23 discloses the invention being an appliance removal tool and par 32 which discloses the removal of appliances 2 being a combination tool 10);
comprising: 
a shaft (middle region 32), said shaft (32) being adapted for affixation at one end to a handle (seating portion pointed out as 16, which is on a proximal end of the tool 10,  is disclosed as being able to be used as a handle in par 25, and par 29 discloses the omission of the seated member and replacement with a handle portion to allow a user a better grip when using the removal device); 
a hook (J shaped member 28), said hook (28) being affixed at one end to a second end of said shaft (where the hook 28 is located on the distal end 14 of the tool 10), said hook (28) at a second end (14) having a tip portion (rounded edge 38/tapered surface 34) adapted to secure to said appliance (par 34 discloses the tapered surface 34 being slid between the appliance 2 and teeth 4 and par 36 discloses the rounded edge 38 being slid between the appliance 2 and teeth 4), 
said tip portion (38/34) at an angle of about 30-110 degrees from a horizontal line wherein said horizontal line is perpendicular to the axis of said shaft (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees), whereby said device is adapted for a user employing said device to engage an appliance in said patient using said handle, and said device is adapted to remove said appliance therefrom (par 5 discloses the tool being used to remove a dental appliance from a patient’s mouth).
Regarding claim 2, Li ‘473 discloses wherein said handle (16) is composed of a material selected from the group consisting of stainless steel, plastic material and rubber (par 31 discloses the seating member being made of rubber).
Regarding claim 5, Li ‘473 discloses said shaft is composed of a material selected from the group consisting of stainless steel, plastic material and rubber (par 37 discloses the tool 10 being constructed from a plurality of materials such as rubber, rubberized plastic or biocompatible thermoplastic).
Regarding claim 9, Li ‘473 discloses said shaft (32) has a linear configuration (see figure 6, where the middle region 32 has a linear configuration in profile).
Regarding claim 10, Li ‘473 discloses said shaft (32) has a curved configuration (see figure 6, where buttress portion 40 is curved).
Regarding claim 11, Li ‘473 discloses said shaft (32) has a tapering portion (see figures 4-5 show the shaft 32 tapering towards the distal end 14).
Regarding claim 12, Li ‘473 discloses said handle (16) and said shaft (32) are integral (see figure 2-6).
Regarding claim 13, Li ‘473 discloses said hook (28) is composed of a material selected from the group consisting of stainless steel, plastic material and rubber (par 38 discloses the material of the J shaped member being made of a rigid plastic material such as polypropylene).
Regarding claim 16, Li ‘473 discloses said tip portion (38/34) is at an angle of about 45-100 degrees from said horizontal line (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees).
Regarding claim 17, Li ‘473 discloses said tip portion (38/34) is at an angle of about 70-90 degrees from said horizontal line (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees).
Regarding claim 21, Li ‘473 discloses said appliance is selected from the group consisting of full dentures, partial dentures, aligners, dental apparatuses, orthodontic devices, hip prostheses, and body part replacements (dental shell appliance as disclosed in par 6-7 and aligner as recited in the tittle).
Regarding claim 22, Li ‘473 discloses a kit for removing an appliance from a patient (see figures 2-6; and par 23 discloses the invention being an appliance removal tool and par 32 which discloses the removal of appliances 2) comprising: 
at least one shaft (middle region 32), said at least one shaft (23) capable of being affixed to at least one handle at one end thereof (seating portion pointed out as 16, which is on a proximal end of the tool 10,  is disclosed as being able to be used as a handle in par 25, and par 29 discloses the omission of the seated member and replacement with a handle portion to allow a user a better grip when using the removal device); 
at least one hook (J shaped member 28), said at least one hook  (28) capable of being affixed at one end to a second end of said at least one shaft (where the hook 28 is located on the distal end 14 of the tool 10), said at least one hook (28) at a second end (14) having a tip portion (rounded edge 38/tapered surface 34) adapted to secure to said appliance (par 34 discloses the tapered surface 34 being slid between the appliance 2 and teeth 4 and par 36 discloses the rounded edge 38 being slid between the appliance 2 and teeth 4), 
said tip portion (38/34) at an angle of about 30-110 degrees from a horizontal line, wherein said horizontal line is perpendicular to the axis of said at least one shaft (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees), 
said at least one handle, said at least one shaft and said at least one hook, upon assembly, forming a device (a combination tool 10),
 whereby said device is adapted for a user employing said device to engage an appliance in said patient and to remove said appliance therefrom (par 5 discloses the tool being used to remove a dental appliance from a patient’s mouth).
Regarding claim 24, Li ‘473 discloses said tip portion (38/34) is at an angle of about 45-100 degrees from said horizontal line (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees).
Regarding claim 25, Li ‘473 discloses said tip portion (38/34) is at an angle of about 70-90 degrees from said horizontal line (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees).
Regarding claim 26, Li ‘473 discloses said appliance is selected from the group consisting of full dentures, partial dentures, aligners, dental apparatuses, orthodontic devices, hip prostheses, and body part replacements (dental shell appliance as disclosed in par 6-7 and aligner as recited in the tittle).
Regarding claim 27, Li ‘473 discloses a device for removing an appliance from a patient (par 23 discloses the invention being an appliance removal tool and par 32 which discloses the removal of appliances 2 being a combination tool 10) comprising: 
a handle portion (seating portion pointed out as 16, which is on a proximal end of the tool 10,  is disclosed as being able to be used as a handle in par 25, and par 29 discloses the omission of the seated member and replacement with a handle portion to allow a user a better grip when using the removal device), said handle portion (16) adapted for a user to securely grab said device by said handle portion (par 29 and 32 disclose the seated portion either being used as a handle to allow the user to grasp the tool for using a removal device);
 a shaft (middle region 32), said shaft (32) being adapted for affixation at one end thereof to said handle portion (seating portion pointed out as 16, which is on a proximal end of the tool 10,  is disclosed as being able to be used as a handle in par 25, and par 29 discloses the omission of the seated member and replacement with a handle portion to allow a user a better grip when using the removal device); 
a hook (J shaped member 28), said hook (28) being adapted for affixation at one end thereof to a second end of said shaft (where the hook 28 is located on the distal end 14 of the tool 10), said hook (28) at a second end (14) thereof having a tip portion (rounded edge 38/tapered surface 34) adapted to secure to said appliance (par 34 discloses the tapered surface 34 being slid between the appliance 2 and teeth 4 and par 36 discloses the rounded edge 38 being slid between the appliance 2 and teeth 4), 
said tip portion (38/34) at an angle of about 30-110 degrees from a horizontal line, wherein said horizontal line is perpendicular to the axis of said shaft (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees),
 whereby said device is adapted for said user employing said handle portion to engage an appliance in said patient, and to remove said appliance from said patient (par 5 discloses the tool being used to remove a dental appliance from a patient’s mouth).
Regarding claim 28, Li ‘473 discloses said appliance is selected from the group consisting of full dentures, partial dentures, aligners, dental apparatuses, orthodontic devices, hip prostheses, and body part replacements (dental shell appliance as disclosed in par 6-7 and aligner as recited in the tittle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0160473), herein known as Li ‘473 as applied to claim 1 above, and further in view of Keddington et al (US 2012/0009542).
Regarding claim 3, Li ‘473 discloses the claimed invention as set forth above in claim 1, but fails to disclose said handle comprises a plurality of finger grips for use in the removal of said appliance by said use.
However, Keddington teaches modifying a handle (408) to include a plurality of finger grips (small ridges of handle 408 disclosed in par 59) for use in the removal of an appliance by said user (par 59 discloses the handle being held by a user when using the tool 400A-D and par 64 discloses the use of the tool to engage with a denture to enable removal) for the purpose of facilitating a better grip of the tool (par 59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handle of Li ‘473 to comprises a plurality of finger grips for use in the removal of said appliance by said user as disclosed by Keddington for the purpose of facilitating a better grip of the tool.
Regarding claim 4, Li ‘473 discloses the claimed invention as set forth above in claim 1, but fails to disclose that said handle is T-bar shaped.
However, Keddington teaches a T-bar shaped handle (tool 400c with handle 408, seen in figure 4) among other handle configurations. 
As both Li ‘473 and Keddington disclose devices used for the removal of dental appliances with handles (par 29 of Li ‘473 and figure 4 of Keddington), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention to substitute the disclosed and non-specific handle of Li ‘473 with the T bar shaped handle of Keddington to achieve the predictable results of providing a good grip for the device (par 59 of Keddington). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0160473), herein known as Li ‘473 as applied to claim 1 above, and further in view of Pankratz (US 3,686,756).
Regarding claim 6, Li ‘473 discloses the claimed invention as set forth above in claim 1, but fails to disclose said shaft connects to said handle by threaded screw connectivity.
However, Pankratz teaches a shaft (rod 14) connected to a handle (first and second grips 12/13 pointed out as 11) by a threaded screw connectivity (threaded connection 21, col 2, lines 20-24) for the purpose of allowing limited rotational adjustment about the axis of the shaft without removal from the handle (col 2, lines 20-24). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘473 to have the shaft connects to said handle by threaded screw connectivity as disclosed by Pankratz for the purpose of  allowing limited rotational adjustment about the axis of the shaft without removal from the handle. 
Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0160473), herein known as Li ‘473 as applied to claim 1 above, and further in view of Li (US 2011/0060376), herein known as Li ‘376.
Regarding claim 7, Li ‘473 discloses the claimed invention as set forth above in claim 1, and discloses the handle and shaft being connected as seen in figure 2, but fails to disclose said shaft connects to said handle by adhesion. 
However, Li ‘376 teaches attachment between a shaft (102) and a component (such as stop member 110) by adhesion (par 61 discloses the attachment between the shaft and sopping member by glue as well as other known methods of attachment).
As such, it would have been obvious to one of ordinary skill in the art, at the time of invention to have the handle and shaft of Li ‘473 to be connected by adhesive, as one of the obvious to try connections disclosed by Li ‘376 with a reasonable expectation of success. 
Regarding claim 8, Li ‘473 discloses the claimed invention as set forth above in claim 1, but fails to disclose said shaft comprises at least two components and at least one spring connecting said at least two components, wherein said at least one spring, upon activation, provides a force on said another device.
However, Li ‘376 teaches a shaft (1002) comprises at least two components (first and second detachable sections 1012 and 1014) and at least one spring (1018) connecting said at least two components (see figures 10A-B), wherein said at least one spring, upon activation, provides a force (par 113 discloses the compression of the spring with the engaging member).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shaft Li ‘473 to be at least two components and at least one spring connecting said at least two components, wherein said at least one spring, upon activation, provides a force on said another device as disclosed by Li ‘376 for the purpose of providing increased pressure on the appliance for removal. 
Regarding claim 15, Li ‘473 discloses the claimed invention as set forth above in claim 1, and further discloses the hook connected to the shaft, but fails to disclose said hook connects to said shaft by adhesion. 
However, Li ‘376 teaches attachment between a shaft (102) and a component (such as stop member 110) by adhesion (par 61 discloses the attachment between the shaft and sopping member by glue as well as other known methods of attachment).
As such, it would have been obvious to one of ordinary skill in the art, at the time of invention to have the hook and shaft of Li ‘473 to be connected by adhesive, as one of the obvious to try connections disclosed by Li ‘376 with a reasonable expectation of success. 
Claim 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0160473), herein known as Li ‘473 as applied to claims 1 and 23 above, and further in view of Lukase et al (US 5,378,151).
Regarding claim 18, Li ‘473 discloses the claimed invention as set forth above in claim 1, but fails to disclose a rubber tip portion, said rubber tip portion covering at least a portion of said hook.
However, Lukase teaches a rubber tip portion (sleeve 90 which is made of rubber, see col 5, lines 11-20), said rubber tip portion (90) covering at least a portion of a hook (foot 40) for the purpose of minimizing damage to the dental prosthetic device (col 4, lines 25-27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘473 to have a rubber tip portion, said rubber tip portion covering at least a portion of said hook as disclosed by Lukase for the purpose of minimizing damage to the dental prosthetic device. 
Regarding claim 19, Li ‘473/Lukase disclose the claimed invention as set forth above in claim 18. Lukase further teaches said rubber tip portion (90) covers a portion of said hook (see figure 2), for the reason set forth above.
Regarding claim 23, Li ‘473 disclose the claimed invention as set forth above in claim 23, but fails to disclose at least one rubber tip, said at least one rubber tip covering said at least one hook when inserting into said patient.
Lukase teaches a rubber tip portion (sleeve 90 which is made of rubber, see col 5, lines 11-20), said rubber tip portion (90) covering at least a portion of a hook (foot 40) for the purpose of minimizing damage to the dental prosthetic device (col 4, lines 25-27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘473 to have a rubber tip portion, said rubber tip portion covering at least a portion of said hook as disclosed by Lukase for the purpose of minimizing damage to the dental prosthetic device. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0160473), herein known as Li ‘473 as applied to claim 1 above, and further in view of Carfagni (US 2,776,490).
Regarding claim 14, Li ‘473 discloses the claimed invention as set forth above in claim 1, but fails to disclose said hook connects to said shaft by threaded screw connectivity.
However, Carfagni teaches a hook (attachment tip 24) connects to said shaft (shank 10) by threaded screw connectivity (via the externally threaded extension 26, see col 1, lines 62-66 ) for the purpose of attaching and detaching the hook from the shaft (col 1, lines 68-72).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Li ‘473 to have said hook connects to said shaft by threaded screw connectivity as taught by Carfagni for the purpose of attaching and detaching the hook from the shaft when a replacement is required. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0160473), herein known as Li ‘473 in view of Lukase et al as applied to claim 19 above, and further in view of Moritz (US 2010/0281621).
Regarding claim 20, Li ‘473/Lukase disclose the claimed invention as set forth above in claim 19, but fails to disclose the rubber tip portion covering a portion of said shaft. 
Moritz teaches a rubber sleeve covering the shaft of a tool for the purpose of providing an improved ergonomic gripping surface for usage (par 23). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘473/Lukase to have the rubber tip portion cover a portion of the shaft as disclosed by Moritz for the purpose of providing an improved ergonomic gripping surface for usage. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772